340 F.2d 958
UNITED STATES of America, for the Use and Benefit of The ROBERTSON LUMBER COMPANY, a North Dakota Corporation, Appellant,v.CONTINENTAL CASUALTY COMPANY, U. S. Fire Insurance Company, Foreign Corporations, Appellees.
No. 17603.
United States Court of Appeals Eighth Circuit.
February 1, 1965.
Rehearing Denied February 26, 1965.

Appeal from the United States District Court for the District of North Dakota; George S. Register, Judge.
Robert Vaaler, of Stokes, Vaaler, Gillig, & Warcup, Grand Forks, N. D., for appellant.
James L. Lamb, of Degnan, Hager, McElroy & Lamb, Grand Forks, N. D., for appellees.
Before VOGEL, MATTHES and RIDGE, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court, mandated at 223 F.Supp. 435, 1. c. 438, is affirmed on the basis of the District Court's opinion there set forth; and this Court's opinions in Continental Casualty Company v. United States for Use and Benefit of Robertson Lumber Company (8 Cir. 1962), 305 F.2d 794, cert. den. 371 U.S. 922, 83 S.Ct. 290, 9 L.Ed.2d 231; Continental Casualty Company v. Allsop Lumber Co., Inc. (8 Cir. 1964), 336 F.2d 445, cert. den. 85 S.Ct. 662 (1965); Koppers Company v. Continental Casualty Company (8 Cir. 1964), 337 F. 2d 499; and Missouri-Illinois Tractor & Equipment Co. v. D & L Const. Co. & Associates et al. (8 Cir. 1964), 337 F.2d 507.